Case 4:19-cv-08426-YGR Document 5-7 Filed 12/27/19 Page 1 of 4




      Exhibit G
                    Case 4:19-cv-08426-YGR Document 5-7 Filed 12/27/19 Page 2 of 4




From: Jessie Pellant <jpellant@studioiplaw.com>
Date: Saturday, December 21, 2019 at 4:11 PM
To: <duhanxian@hotmail.com>
Cc: Matthew Williamson <mwilliamson@studioiplaw.com>
Subject: URGENT: Report #1407615876061304

Mr. Du,
We are going to take action against you and Exqline on Monday December 23, 2019 if you do not reach out and retract
your notices. Please keep in mind a false designation and report to Facebook comes with legal consequences.

This was an unfortunate action taken without foresight as to how it will affect settlement between CBC and Exqline.

Please respond.
Jessie Pellant



Jessie L. Pellant
Managing Partner

jpellant@studioiplaw.com
                                                           1
                      Case 4:19-cv-08426-YGR Document 5-7 Filed 12/27/19 Page 3 of 4
O:   (720) 443-1773




www.studioiplaw.com
This email and any attachments are the property of StudioIP Law, LLC and are intended solely for the use of the email recipient or entity to whom
the email is addressed. Emails are not to be distributed to other parties without the express written permission of the original sender. If you are
not the intended recipient of this email, please delete this message and call 720-443-1773. Any other use, retention, or dissemination is strictly
prohibited.



From: Jessie Pellant <jpellant@studioiplaw.com>
Date: Thursday, December 19, 2019 at 2:24 PM
To: <duhanxian@hotmail.com>
Cc: Matthew Williamson <mwilliamson@studioiplaw.com>
Subject: RE: Report #1407615876061304

Mr. Hanxian Du,

StudioIP represents the intellectual property interests of The California Beach Co., LLC. We have recently become aware
that both Instagram and Facebook have removed content from our client's account pursuant to your baseless and
fraudulent claim of copyright infringement.

We are in contact with counsel for Exqline and are providing them with evidence showing that Yiwu Sanhe Outdoor
Product Co., Ltd. is the owner of US Patent No. D862913 for the PLAYPEN WITH CANOPY design (sold under the
registered trademark POP 'N GO PLAYPEN) and currently negotiating a settlement with Exqline in an effort to amicably
resolve the claims our client has against them. The California Beach Co. has the exclusive distribution rights for the POP
'N GO PLAYPEN, as well as an exclusive license to practice the '913 patent in the United States, Canada, and Mexico.
Further, we have evidence that you are not the inventor of the '913 patent as Exqline claims, including evidence that
proves you purchased the tents from Yiwu Sanhe Outdoor Product Co. in order to sell said tents to Exqline, and that you
are currently infringing on both American and Chinese patents by having tents manufactured for Exqline independently
without permission or consent from patent owner and patent licensee, Yiwu Sanhe Outdoor Product Co.

We demand that you immediately withdraw your claims with Instagram and Facebook, and request that The California
Beach Co.'s content be immediately restored. Failure to do so will force us to include you personally in a lawsuit with
Exqline in United States federal court for claims, including but not limited to, intellectual property infringement, tortious
interference with The California Beach Co.'s business, fraud and perjury and we fear settlement will no longer be a
foreseeable resolution.


Jessie L. Pellant
Managing Partner

jpellant@studioiplaw.com
O: (720) 443-1773
C: (208) 340-9955




                                                                          2
                      Case 4:19-cv-08426-YGR Document 5-7 Filed 12/27/19 Page 4 of 4
www.studioiplaw.com
This email and any attachments are the property of StudioIP Law, LLC and are intended solely for the use of the email recipient or entity to whom
the email is addressed. Emails are not to be distributed to other parties without the express written permission of the original sender. If you are
not the intended recipient of this email, please delete this message and call 720-443-1773. Any other use, retention, or dissemination is strictly
prohibited.




                                                                          3
